          Case
          Case 7:19-cr-00881-KMK
               7:19-cr-00881-KMK Document
                                 Document 19
                                          22 Filed
                                             Filed 07/01/20
                                                   07/07/20 Page
                                                            Page11of
                                                                   of11

NECHELES 8: CASSIDY LLP
ATTORNEYS AT LAW
                                                        lit •• , .., li\ .
                                                        ·
                                                        /,
                                                                    P' i 1
                                                                  ' ... ! . ~
                                                                             !"'\
                                                                                    r 'l•, ' ~1' •· r'\• 1-,' -,,. ',.....''··
                                                                                    ¢,..u
                                                                                            i;
                                                                                            . I. I 1   l   ;   ,· i.   ._   ;r   I



l O EAsT 40™ STREET, 48TH FLOOR
NEW YORK, N.Y. 10016
TELEPHONE: (212) 997-7400
TELECOPIER. (2 I 2) 997-7646
                                         July 1, 2020

ViaECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601



       Re: United States v. Arnold K/_ein, 19-cr-881

Dear Judge Karas:

      We write to respectfully request, on behalf of our client Arnold Klein, an
adjournment of this Thursday's status conference to a date, convenient to Your Honor,
during the week of either August 10 or 17. The government graciously consents to this
request.

        We are in middle of discussions with the government about a possible resolution
to this case and are waiting for some documents from a different federal agency. Due, in
part, to the pandemic, that has taken longer than expected. We therefore respectfully
request an adjournment of the July 9, status conference to allow us time to continue
these plea discussions.

      Co-defendant Leon Klein, through his counsel Steve Yurowitz, joins in this
motion.




cc: All counsel (via ECF)




                                                                      KENNBI'H~~\J'.S.DJ.
